PER CURIAM.
Defendant Hazel Grisham was charged by bill of information with possession of Talwin (pentazocine), a controlled dangerous substance, in violation of La.R.S. 40:967. Defendant’s motion to quash the indictment, based upon the allegedly unlawful inclusion of pentazocine in the list of controlled dangerous substances and the lack of notice of its controlled status, was granted on August 29, 1979. The state has applied to this Court for a writ of review.
In State v. Hicks, 377 So.2d 86 (La.1979), we held that, assuming the authority of the Secretary of the Department of Health and Human Resources to add pentazocine to the list of controlled dangerous substances under La.R.S. 40:962(B), that action was ineffective prior to publication in the Louisiana Register on April 20, 1979. Therefore, at the time of defendant’s arrest on March 30, 1979, pentazocine was not a controlled dangerous substance, and its possession was not unlawful. See, State v. Hicks, supra.
Accordingly, the writ is denied; the trial court’s ruling sustaining defendant’s motion to quash was correct.